DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Saltzberg 2005/0103733.

Regarding claims 1 and 5, Saltzberg discloses a shelf support beam (Figs 4 & 5, #2) for use in a shelving unit to support a shelf comprising:

a structural member (Figs 4 & 5, #2) having a C-shaped cross-section and including a web (annotated Fig 5 below) separating a top flange (Fig 5, #7 & #7a) that is configured to support the shelf from a bottom flange (Fig 5, #4), the web (annotated Fig 5 below), the top flange (Fig 5, #7 & #7a), and the bottom flange (Fig 5, #4) define a channel (annotated Fig 5 below);




    PNG
    media_image1.png
    727
    645
    media_image1.png
    Greyscale


Saltzberg has been discussed above but does not explicitly teach wherein a ratio of the cavity height to a sum of the top flange width and the bottom flange width is greater than 1.8 (claims 1 and 5).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the shelf support beam (Figs 4 & 5, #2) to have a ratio of the cavity height to a sum of the top flange width and the 

Regarding claims 2 and 3, modified Saltzberg has been discussed above but does not explicitly teach the shelf support beam wherein the C-shaped cross-section has a moment of inertia is at least 0.0617.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the C-shaped cross-section to have a moment of inertia that is at least 0.0617 because the substitution of one known moment of inertia for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Regarding claim 4, modified Saltzberg discloses the shelf support beam (Figs 4 & 5, #2) wherein the top flange (Fig 5, #7 & #7a) includes a cap portion (annotated Fig 5 above) and a shelf support portion (Fig 5, #7) separated by a sidewall portion (annotated Fig 5 above) with the shelf support portion (Fig 5, #7) being configured to support the shelf and the sidewall portion (annotated Fig 5 above) being configured to prevent lateral movement of the shelf toward the web (annotated Fig 5 above).

Regarding claim 6, modified Saltzberg has been discussed above but does not explicitly teach the shelf support beam wherein the cavity height is greater than 1.64 inches (4.166 centimeters) and is less than 3.656 inches (9.286 centimeters).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the shelf support beam (Figs 4 & 5, #2) to have a cavity height that is greater than 1.64 inches (4.166 centimeters) and is less than 3.656 inches (9.286 centimeters) because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Further, the substitution of one known beam size for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Regarding claim 7, modified Saltzberg discloses the shelf support beam (Figs 4 & 5, #2) wherein the C-shaped cross-section has a centroid. 
Modified Saltzberg has been discussed above but does not explicitly teach the centroid is within 0.125 inch (0.3175 centimeter) of the web.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the C-shaped cross-section so that the centroid is within 0.125 inch (0.3175 centimeter) of the web (annotated Fig 5 above) because the substitution of one known centroid location for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 8, modified Saltzberg discloses the shelf support beam (Figs 4 & 5, #2) wherein the web includes a recessed region (Fig 5, #8) in which the structural member (Fig 5, #2) is offset in a direction into the channel (annotated Fig 5 above).

Regarding claim 9, modified Saltzberg discloses the shelf support beam (Figs 4 & 5, #2) wherein the C-shaped cross-section has a centroid. 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the C-shaped cross-section so that the centroid is within 0.125 inch (0.3175 centimeter) of the recessed region (Fig 5, #8) because the substitution of one known centroid location for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claims 13 and 15, modified Saltzberg has been discussed above but does not explicitly teach the shelf support beam wherein the C-shaped cross-section has a gauge of 0.054 inch (0.1372 centimeter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the C-shaped cross-section to have a gauge of 0.054 inch (0.1372 centimeter) because the substitution of one known gauge size for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, it 


Regarding claim 14, modified Saltzberg has been discussed above but does not explicitly teach the shelf support beam wherein the C-shaped cross-section has a strip width of 3.656 inches (9.286 centimeters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the C-shaped cross-section to have a strip width of 3.656 inches (9.286 centimeters) because the substitution of one known strip width size for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Regarding claim 16, modified Saltzberg discloses a shelving unit (Fig 2) comprising:
a plurality of posts (#10);


the shelf (Fig 1, #12) configured to be supported on the shelf support beam (Figs 4 & 5, #2) after the shelf support beam (Figs 4 & 5, #2) is coupled to the two posts (#10).

Regarding claim 17, modified Saltzberg discloses a method of manufacturing the shelf support beam (Figs 4 & 5, #2) of claim 1 (as explained in the rejection of claim 1 above).


Regarding claims 18 and 19, modified Saltzberg discloses a shelf support beam (Figs 4 & 5, #2) for use in a shelving unit to support a shelf comprising:
a structural member (Figs 4 & 5, #2) having a C-shaped cross-section and including a web (annotated Fig 4 above) separating a top flange (Fig 5, #7 & #7a) that is configured to support the shelf from a bottom flange (Fig 5, #4), the web (annotated Fig 4 above), the top flange (Fig 5, #7 & #7a), and the bottom flange (Fig 7, #4) define a channel (annotated Fig 4 above),
	Modified Saltzberg has been discussed above but does not explicitly teach 
wherein the C-shaped cross-section has a moment of inertia is at least 0.0617.



Regarding claim 20, modified Saltzberg has been discussed above but does not explicitly teach the shelf support beam wherein the C-shaped cross-section has a strip width of 3.656 inches (9.286 centimeters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the C-shaped cross-section to have a strip width of 3.656 inches (9.286 centimeters) because the substitution of one known strip width size for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, it has been held that where the general conditions of a claim are 


Regarding claim 21, modified Saltzberg has been discussed above but does not explicitly teach the shelf support beam wherein the C-shaped cross-section has a gauge of 0.054 inch (0.1372 centimeter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the C-shaped cross-section to have a gauge of 0.054 inch (0.1372 centimeter) because the substitution of one known gauge size for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Regarding claim 22, modified Saltzberg discloses the shelf support beam (Figs 4 & 5, #2) wherein the top flange (Fig 5, #7 & #7a) includes a cap portion (annotated Fig 5 above) and a shelf support portion (Fig 5, #7) separated by a sidewall portion (annotated Fig 5 above) with the shelf support portion (Fig 5, #7) being configured to 

Regarding claims 23 and 24, modified Saltzberg discloses the shelf support beam (Figs 4 & 5, #2) wherein the channel (annotated Fig 5 above), the top flange (Fig 5, #7 & #7a), and the bottom flange (Fig 5, #4) define a cavity height, a top flange width, and a bottom flange width, respectively.

Saltzberg has been discussed above but does not explicitly teach wherein a ratio of the cavity height to a sum of the top flange width and the bottom flange width is at least 1.8 (claims 23 and 24).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the shelf support beam (Figs 4 & 5, #2) to have a ratio of the cavity height to a sum of the top flange width and the bottom flange width that is at least 1.8 because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Further, the substitution of one known beam size ratio for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Regarding claim 25, modified Saltzberg has been discussed above but does not explicitly teach a shelf support beam wherein the cavity height is greater than 1.640 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the cavity height to be greater than 1.640 inches because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Further, the substitution of one known cavity height size for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Regarding claim 26, modified Saltzberg discloses a shelving unit (Fig 1) comprising:
a plurality of posts (#10) (as shown in Fig 1);
a plurality of shelf support beams (Figs 4 & 5, #2) (as shown in Fig 1) of claim 18 configured to be attached to two posts (#10) of the plurality of posts (as shown in Fig 1); and the shelf (Fig 1, #12) configured to be supported on the shelf support beam (Figs 4 & 5, #2) (as shown in Fig 1) after the shelf support beam (Figs 4 & 5, #2) (as shown in Fig 1) is coupled to the two posts (#10).

Regarding claim 27, modified Saltzberg discloses a method of manufacturing the shelf support beam (Figs 4 & 5, #2) of claim 18 (as explained in the rejection of claim 18 above).

Claims 1, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimpton 3,278,043.

Regarding claim 1, Kimpton discloses a shelf support beam (Fig 2, #13) for use in a shelving unit to support a shelf comprising:
a structural member (Fig 2, #13) having a C-shaped cross-section and including a
web (annotated Fig 2 below) separating a top flange (annotated Fig 2 below) that is configured to support the shelf from a bottom flange (annotated Fig 2 below), the web (annotated Fig 2 below), the top flange (annotated Fig 2 below), and the bottom flange (annotated Fig 2 below) define a channel (annotated Fig 2 below);
wherein the channel (annotated Fig 2 below), the top flange (annotated Fig 2 below), and the bottom flange (annotated Fig 2 below) define a cavity height, a top flange width, and a bottom flange width, respectively.

    PNG
    media_image2.png
    928
    1261
    media_image2.png
    Greyscale


Kimpton has been discussed above but does not explicitly teach wherein a ratio of the cavity height to a sum of the top flange width and the bottom flange width is greater than 1.707.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the shelf support beam (Fig 2, #13) to have a ratio of the cavity height to a sum of the top flange width and the bottom flange width that is greater than 1.707 because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Further, the substitution of one known beam size ratio for another would have yielded predictable results to 


Regarding claim 8, modified Kimpton discloses the shelf support beam wherein the web (annotated Fig 2 above) includes a recessed region (annotated Fig 2 above) in which the structural member is offset in a direction into the channel (annotated Fig 2 above).

Regarding claims 10-12, modified Kimpton has been discussed above but does not explicitly teach wherein the recessed region is about 70% of an overall height of the structural member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the recessed region (annotated Fig 2 above) to be about 70% of an overall height of the structural member (Fig 2, #13) because the substitution of one known recessed region size for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631